Dear Ms. Boggs:
We are in receipt of your recent letter questioning the constitutionality of specified amendments to LSA-R.S. 46:1403(A)(4).
While we understand that you and the Committee may be dissatisfied, we must point out that acts of the legislature are presumed constitutional and are voided by the courts only with considerable reluctance.  It is generally not the function of the Attorney General's office to declare an act of the legislature unconstitutional.
You asked:  "What can be done and when can it be done to equalize all rights under our laws?"  You have two options.  Firstly, you can present your case to a state senator or representative and suggest another legislative amendment in line with your wishes. Secondly, you can seek redress of this issue in the courts.
We regret that we are unable to provide more assistance.
Sincerely,
                    RICHARD P. IEYOUB ATTORNEY GENERAL
                BY: ______________________ H. Charles Gaudin Assistant Attorney General
RPI:HCG/bgc